On Motion for Rehearing.
In her petition for a rehearing, plaintiff says: "This entire[6]  case is based upon the theory that when a broker brings *Page 257 
to the owner a prospective purchaser, and the owner deals with the prospective purchaser and enters into an agreement with him satisfactory to the owner, the broker is entitled to his compensation for the services rendered. Everything else depends upon that theory, which has been overlooked by the Court." This theory of the plaintiff was considered by the court on the original hearing and it is discussed in the opinion. As we said in the original opinion, that theory can only be sustained where the person or corporation produced by the broker is actually a prospective purchaser, ready, willing and able to enter into a purchase and sale agreement satisfactory to the seller. While the seller did enter into an agreement with the corporation produced by the broker, it was not an agreement for the purchase and sale of the property and thus does not come within the cases cited by plaintiff both in her original brief and on rehearing. We did not hold, as a general rule, as plaintiff in her petition assumes, that before the broker is entitled to his commission he must produce a person who actually purchases the property and the purchase and sale agreement is fully performed. The contract between these parties provides specifically that plaintiff's right to recover the commission depends upon her finding a purchaser of the property in question. She did not produce either a purchaser or someone ready, willing and able to purchase or anyone with whom the seller dealt on terms different from those provided in the brokerage contract within the cases cited by plaintiff. In all of the cases cited by plaintiff the agreement entered into between the seller and the purchaser was an agreement of purchase and sale, which is not the case here.
The petition is denied. Remittitur forthwith.
MR. CHIEF JUSTICE JOHNSON and ASSOCIATE JUSTICES MORRIS, ANDERSON and ADAIR concur. *Page 258